Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Daniel Humfeld et al (U. S. Patent Application: 2017/0313437, here after Humfled), further in view of Fumihiko Hirose et al (U. S. Patent Application: 2020/0385860, here after Hirose).
Claim 1 is rejected. Humfeld teaches a particle coating apparatus, comprising:
a film formation device that includes a vessel (for housing magnetic particles), and a gas introduction portion introducing a gas into the vessel (carrier fluid supplier);
a magnetic force generation portion (322) generating a magnetic field in the vessel so as to fix the magnetic particles by a magnetic force caused by the magnetic field [fig. 3].  Humfeld does not teach a pretreatment portion, however it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an apparatus of Humfeld and have another chamber attached to it, because duplication of parts has no patentable significance in absence of criticality.
The second vessel connected to the first one is considered as a pretreatment portion subjecting the magnetic particles to a pretreatment in a state where the magnetic particles are fixed by the magnetic force(levitation) before forming the coating film on the surfaces of the magnetic particles [0027]. Although Humfeld does not teach the film formation device is ALD, however teaches the film formation device is CVD [fig. 3], and it is to the skill of ordinary skill in art to have ALD replaced for CVD. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an apparatus of Humfeld teaches where CVD chamber is replaced with ALD chamber, because it is to skill of ordinary skill in art to do it in absence of criticality. The ALD chamber obviously is under vacuum(depressurizing) and has and exhasut as Hirose teaches [0015, 0012, 0043, 0046]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an apparatus of Humfeld teaches where the apparatus is under vacuum and exhaust, because ALD chamber obviously is under vacuum and has exhaust to remove the gases. The pretreatment portion (second ALD chamber) is capable to includes an oxidizing portion (oxidizing gases) for oxidizing surfaces of the magnetic particles and a drying portion(heater) for drying the magnetic particles.
Claim 2 is rejected for the same reason claim 1 is rejected, the magnetic force generation portion of the second chamber (pretreatment portion) is outside of the vessel.
Claim 3 is rejected. Humfeld teaches the magnetic force generation portion is provided inside the vessel [fig. 3].
Claim 4 is rejected.  Humfeld teaches the magnetic force generation portion is an electromagnet [0035].
Claim 5 is rejected. Humfeld teaches the magnetic force generation portion is provided movably with respect to the vessel [0035-0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712